Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 5, 2019

                                    No. 04-18-00218-CV

                       EX PARTE JAKE ALEXANDER GARCIA,

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI21969
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
       Appellee Texas Department of Public Safety (“TDPS”) has filed a motion for extension
of time to file appellee’s brief. The motion is GRANTED. Appellee TDPS’s brief is due April 4,
2019.

                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court